

RESTRICTIVE COVENANT AGREEMENT


This Restrictive Covenant Agreement (“Agreement”) is made and entered into
effective as of the 1st day of May 2017 by and between Richard C. Paulin
(“Paulin”), and HMAN Group Holdings Inc. (“HMAN”) and The Hillman Group Canada
ULC (“HGC”) (together the “Company”):
  
1.    The Company (together or as caused or directed by either or both) shall,
notwithstanding the termination of Paulin’s employment from HGC effective April
30, 2017 (the “Employment Termination Date”), extend the Period of Exercise
under the Nonqualified Stock Option Award Agreement made effective as of June
30, 2014 (the “Option Agreement”), for Paulin (as Participant) to exercise and
purchase the Vested Portion of the Time Options, which vested July 1, 2016 (or
earlier), to April 30, 2019.


2.    The Parties agree that the general release provided by Paulin to HGC
pursuant to the terms of his Employment Agreement with HGC dated February 19,
2013 (the “Employment Agreement”) satisfies his obligation to provide a general
release under the terms of the Option Agreement.


3.    In consideration of extension granted to Paulin under the Option Agreement
pursuant to paragraph 1 of this Agreement, Paulin agrees that, notwithstanding
the terms of his Employment Agreement, Section 6 of Employment Agreement shall
survive and continue in full force and effect as binding upon Paulin until April
30, 2019, provided, however, the Company complies with the covenants and
payments set out in the Employment Agreement and this Agreement.


4.    Paulin expressly agrees and acknowledges that, but for paragraph 3 of this
Agreement, HMAN would not be obliged to provide the extension granted pursuant
to paragraph 1 of this Agreement and such extension represents consideration for
signing this Agreement. Paulin hereby acknowledges and agrees that, except for
the Vested Portion of the Time Options, all of the rights and options granted to
Paulin pursuant to the Option Agreement were unvested as of the date of
termination of employment with HGC and, accordingly, except as set forth in
Section 3.a.iv. of the Option Agreement, expired and were forfeited and
terminated in all respects as of the date of termination of employment and are
no longer outstanding.


5.    Defined terms not defined in this Agreement shall have the definition
assigned to them in the Option Agreement.


6.    This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.




IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.


RICHARD C. PAULIN                COMPANY:


HMAN Group Holdings Inc.




By:    /s/ Richard C. Paulin                By:    /s/ Gregory J. Gluchowski,
Jr.        
Richard C. Paulin                     Gregory J. Gluchowski, Jr.


                
The Hillman Group Canada ULC




By:    /s/ Gregory J. Gluchowski, Jr.        
Gregory J. Gluchowski, Jr.


1

